EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


In The Claims
	Claims 7 and 11 are cancelled. 

Reasons For The Above Changes
The above changes have been made because claims 7 and 11 are part of a nonelected group. 

REASONS FOR ALLOWANCE
Claims 1 - 6, 8 – 10, and 12 are allowed 
Claims 1 - 6, 8 – 10, and 12 are allowable over prior art of record because the art does of record does not disclose or suggest obvious ascertaining a value of output variable assigned to the predefinable point in time as a function of the values of the input variable and of the values of the output variable at the points in time, which are in a predefinable time interval which is prior to a predefinable point in time; wherein only a subset of the values of the input variable available within the predefinable time interval and of the values of the output variable is incorporated when ascertaining the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
RANDERATH et al (US 2014/0156570)  teaches a device method and computer program product are disclosed for trend prediction of the course of a time-dependent series of data points of a component or system, particularly for an aircraft or spacecraft, including: providing an optimised decision tree, the input node of which is provided for inputting an input vector, the nodes of which contain the data points of a respective input vector and the leaves of which each contain an extrapolation function; iteratively calculating future data points by a respective time-dependent series of data points being inputted into the decision tree as an input vector and the decision tree calculating 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/Primary Examiner, Art Unit 2122